DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I, claims 1-14, in the reply filed on 1/06/2021 is acknowledged.  The traversal is on the ground(s) that there would not be serious burden on the examiner to examine both groups I and II together.  This is not found persuasive because, as explained in the Restriction, (1) the two inventions have different classification and (2) the invention II is about a polymerization process whereas invention I does not necessarily require any polymerization.
The requirement is still deemed proper and is therefore made FINAL.
Claims 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/08/2021 and 1/06/2021 have been considered.
Drawings
The drawings submitted on 12/17/2020 are acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear as to what is implied by “one styrene” and “a vinyl acetate”. Vinyl acetate is a specific molecule. It is unclear if the term “a vinyl acetate” is used in the generic sense, e.g., the vinyl part and/or the acetate part may be substituted. Similarly, is “one styrene” a generic term?

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, for failing to include all the limitations of the claim upon which it depends. Claim 10 depends from claim 1 and specifies how the polyolefin is made. However, claim 1 is a product claim, not a process, and therefore, a recitation of any process features that do not change the structure or property of the product is patentably immaterial. MPEP 2113(I). The structure and property of the DRC of claim 1 are not deemed to be altered in any way by the process features of claim 10. Applicant may 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2003/0013783 A1 to Kommareddi et al.
Regarding claim 1, Kommareddi discloses a drag reducing agent (DRA) comprising a core comprising a polyolefin and a shell comprising a polyethylene glycol, wherein the shell is temporary and can be removed during or after the DRA is introduced into a flowing liquid (abstract) and wherein the DRA capsule has a diameter as large as 6,000 microns (see [0091], [0097], [0102], [0029]-[0033]). Claim 1 is therefore anticipated.
Regarding claim 2, Kommareddi discloses that the polyolefin is formed by polymerizing the corresponding monomer, in the presence of a catalyst, inside the capsule, and that the monomer conversion is limited by the deactivation of the catalyst by the catalyst poisons that diffuse from the shell [0031]. Thus, the catalyst inside the capsule is deactivated. Regarding claim 3, the prior art DRA does include macrocapsules having a diameter of 5000-15000 microns, i.e., 0.5-1.5 cm ([0030], [0058]). Capsules with a diameter of 0.6 cm are provided in the examples. . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0013783 A1 to Kommareddi et al. in view of EP 1,358,231 B1 to Milligan et al.

Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762